ORDER
PER CURIAM.
Marquis Melton (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant argues the motion court clearly erred in denying his motion because there was not a sufficient factual basis established at the plea hearing to support his plea of guilty for stealing property worth at least $25,000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).